Citation Nr: 0823455	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-22 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for 
pulmonary tuberculosis. 

2.  Entitlement to a disability rating higher than 10 percent 
for a duodenal ulcer.

3.  Entitlement to a disability rating higher than 10 percent 
for gunshot wound residuals involving Muscle Group XIX.

4.  Entitlement to a disability rating higher than 20 percent 
for gunshot wound residuals involving Muscle Group XX.

5.  Entitlement to special monthly compensation (SMC) based 
on the need for the regular aid and attendance of another 
person or upon housebound status.

6.  Entitlement to a disability rating higher than 20 percent 
for right sciatica.

7.  Entitlement to a disability rating higher than 40 percent 
for resection of the small intestine.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to April 1947 
and from May 1951 to May 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in June 2008.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The issues of entitlement to a disability rating higher than 
20 percent for right sciatica, entitlement to a disability 
rating higher than 40 percent for resection of the small 
intestine, entitlement to a TDIU, and entitlement to SMC are 
addressed in the REMAND that follows the order section of 
this decision.




FINDINGS OF FACT

1.  The veteran's pulmonary tuberculosis is inactive and 
asymptomatic.

2.  The veteran's duodenal ulcer is inactive and 
asymptomatic.

3.  The veteran's gunshot wound residuals involving Muscle 
Group XIX are manifested by moderate overall impairment.

4.  The veteran's gunshot wound residuals involving Muscle 
Group XX are manifested by moderate overall impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
pulmonary tuberculosis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6723 
(2007).

2.  The criteria for a disability rating higher than 10 
percent for a duodenal ulcer have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7305 (2007).

3.  The criteria for a disability rating higher than 10 
percent for gunshot wound residuals involving Muscle Group 
XIX have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5319 (2007).

4.  The criteria for a disability rating higher than 20 
percent for gunshot wound residuals involving Muscle Group XX 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5320 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected pulmonary tuberculosis, duodenal ulcer, and 
gunshot wound residuals involving Muscle Groups XIX and XIX.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letters mailed in March 2004 and March 2006.  
Although all required notice was not provided until after the 
initial adjudication of the claims, following the provision 
of such notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claims in July 2006.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of any of the claims would 
have been different had complete VCAA notice been provided 
before the initial adjudication of the claims.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

Here, the March 2004 letter informed the veteran that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the claimed disabilities.  The March 2006 letter informed him 
that a disability rating would be determined by applying 
relevant diagnostic codes, and provided examples of the types 
of medical and lay evidence that he should submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  The pertinent 
diagnostic criteria were provided in the June 2005 statement 
of the case.  None of the diagnostic codes in this case 
contain criteria that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims being decided here.  The 
Board is also unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.  

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Pulmonary Tuberculosis

The veteran is currently assigned a noncompensable rating for 
pulmonary tuberculosis under 38 C.F.R. § 4.97, Diagnostic 
Code 6723.  Under the General Rating Formula for Inactive 
Pulmonary Tuberculosis, the minimum compensable rating is 20 
percent, which is available following moderately advanced 
lesions, provided there is continued disability, emphysema, 
dyspnea on exertion, impairment of health, etc.  

While the veteran has significant impairment of pulmonary 
function, he has also been diagnosed with end-stage chronic 
obstructive pulmonary disease (COPD), which is not service 
connected.  The Board may compensate the veteran only for 
service-connected disability.  However, the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  A critical question to be determined 
in connection with this appeal, therefore, is whether any non 
service-connected pathology contributes to the veteran's 
overall level of pulmonary impairment, and whether the 
evidence provides a sufficient basis for the Board to 
distinguish such symptoms.    

To this end, the RO obtained a medical opinion in December 
2005.  A VA physician reviewed the claims files, noting that 
the veteran was hospitalized in May 1954 for treatment of 
pulmonary tuberculosis.  He remained hospitalized for 4 
months.  On July 29, 1955, he was hospitalized for 
spontaneous pneumothorax.  The medical records show that he 
had follow-up chest X-rays every 6 months for several years, 
and each time those X-rays showed no changes.  The physician 
also noted that the veteran was a heavy cigarette smoker and 
smoked 2 packs of cigarettes per day from the age of 18 until 
2004, at which time he decreased to 1 pack per day.  In light 
of these facts, the physician stated his opinion that the 
veteran's oxygen-dependent chronic obstructive pulmonary 
disease is entirely secondary to long-term cigarette smoking, 
and that his remote history of pulmonary tuberculosis is less 
likely than not to have any effect on his current lung 
disease.  

There is no competent medical evidence of record that 
conflicts with the December 2005 opinion.  There is no 
indication that the veteran is competent to offer an opinion 
on medical matters, and the Board accordingly adopts the 
conclusions stated in the December 2005 opinion.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

As the veteran's impairment of pulmonary function is due to 
non-service connected factors, a compensable rating is not 
order.  

Duodenal Ulcer

The veteran is currently assigned a 10 percent rating for a 
duodenal ulcer under 38 C.F.R. § 4.114, Diagnostic Code 7305.  
Under that code, a 10 percent rating represents 
symptomatology that is mild with recurring symptoms once or 
twice yearly.  A 20 percent rating is available for symptoms 
that are moderate, with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration, or 
with continuous moderate manifestations.  

Service connection for a duodenal ulcer was originally 
granted in December 1952 at the 10 percent level.  The 
increased rating claim was filed in February 2004.  VA 
outpatient treatment records during the appeal period do not 
reflect any complaint or treatment for duodenal ulcer 
episodes.  The veteran underwent a VA examination in January 
2005.  The examiner reported that the ulcer was fairly well 
controlled on current medications.  The veteran denied any 
recent symptoms such as vomiting, hematemesis or melena.  

Based on the medical evidence reflecting the period on 
appeal, the veteran's duodenal ulcer would appear to be 
essentially asymptomatic.  Indeed, it does not appear that 
even the current 10 percent rating is supported, as the 
record does not reflect any recurring episodes.  However, the 
issue of a rating reduction is not before the Board, and as 
pointed out by the RO, the current 10 percent rating has been 
in effect since 1952, and is subject to regulatory 
protection.  See 38 C.F.R. § 3.951(b) (2007).

The Board has considered the veteran's statements; however, 
aside from his assertion that he is entitled to a higher 
rating, the veteran has not described such symptomatology as 
would support even the rating currently assigned.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart, 21 Vet. App. 
505; Fenderson, 12 Vet. App. 119.

In sum, the criteria established for a rating higher than 10 
percent for a duodenal ulcer have not been met or more nearly 
approximated, and the increased rating sought on appeal is 
not in order.

Gunshot Wounds

The veteran is currently assigned a 10 percent disability 
rating for residual impairment of Muscle Group XIX, and a 20 
percent rating for residual impairment of Muscle Group XX.  
Under Diagnostic Code 5319, a 10 percent rating represents 
moderate impairment of Muscle Group XIX.  The next higher 20 
percent rating is warranted for moderately severe impairment.  
Under Diagnostic Code 5320, a 20 percent rating represents 
moderate impairment of Muscle Group XX.  The next higher 40 
percent rating is warranted for moderately severe impairment.  


An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56 (a). 

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56 (b). 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56 
(c).  

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  

Moderate disability of muscles is consistent with: 
(i) Type of injury. Through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. 
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the 
injured muscles.  
(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of 
missile through muscle tissue. Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when 
compared to the sound side.

Moderately severe disability of muscles is consistent with: 
(i) Type of injury. Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  
(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section 
and, if present, evidence of inability to keep up with 
work requirements.  
(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more 
muscle groups. Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side. Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56 (d).  

Service treatment records show that the veteran was wounded 
during training in February 1952 from an accidental discharge 
of a .45 pistol from a 5 foot range.  There was no nerve 
involvement.  The veteran was hospitalized for 3 months, and 
the wound was surgically repaired.  There was no indication 
of prolonged infection, sloughing of soft parts or 
intermuscular scarring.  

On examination in January 2005, the veteran did not complain 
of pain, weakness, swelling, heat, redness, instability, 
fatigability, abdominal weakness, herniation, or footdrop.  
There was no herniation noted.  Muscle strength was 5 out of 
5.  

Other than the January 2005 examination report, there is 
essentially no record of complaint or treatment of gunshot 
wound residuals during the appeal period.  In sum, the 
evidence does not establish consistent complaint of the 
cardinal signs and symptoms of muscle disability.  Moreover, 
there is no indication of loss of deep facia, muscle 
substance, or normal firm resistance of the affected muscles.  
In light of the examiner's conclusion that there is "no 
evidence of current muscle weakness," the Board finds that 
strength and endurance are not shown to be impaired.  Based 
on such findings, the Board concludes that more than moderate 
impairment of Muscle Group XIX or XX is not present.  As 
such, a rating higher than 10 percent is not in order for 
Muscle Group XIX, and a rating higher than 20 percent is not 
in order for Muscle Group XX.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has either 
disability warranted a higher rating.  See Hart, 21 Vet. App. 
505; Fenderson, 12 Vet. App. 119.

Other Considerations

The Board has considered whether this case, or any component 
thereof, should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  By regulation, extra-schedular ratings may be 
assigned where the schedular criteria are inadequate and 
there are exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  
38 C.F.R. § 3.321(a) (2007).  The record reflects that the 
veteran has not required frequent hospitalizations for any of 
these disabilities and that the manifestations of 
disabilities are not in excess of those contemplated by the 
schedular criteria.  

In sum, the record when considered as a whole does not 
indicate that the average industrial impairment from the 
service-connected disabilities would be in excess of that 
contemplated by the assigned evaluations.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


ORDER

Entitlement to a compensable disability rating for pulmonary 
tuberculosis is denied.

Entitlement to a disability rating higher than 10 percent for 
a duodenal ulcer is denied.

Entitlement to a disability rating higher than 10 percent for 
gunshot wound residuals involving Muscle Group XIX is denied.

Entitlement to a disability rating higher than 20 percent for 
gunshot wound residuals involving Muscle Group XX is denied.


REMAND

The Board notes that the January 2006 VA aid and attendance 
examiner reported that the veteran has bowel and bladder 
incontinence and wears adult diapers.  However, the examiner 
did not state the cause for this incontinence.  The Board 
notes that rating schedule for disabilities of the spine 
provides that bowel or bladder impairment associated with a 
disability of the spine should be rated.  It is also possible 
that the veteran's bowel incontinence is related to his 
resection of the small intestine.  In order to properly rate 
these disabilities, medical opinions are needed on these 
matters.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination or a medical opinion where 
necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  See also 
Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, the Board notes that the January 2006 aid and 
attendance examiner provided findings consistent with a need 
of aid and attendance, but did not provide an opinion with 
respect to whether such need is solely due to his service-
connected disabilities.  

The Board may compensate the veteran only for service-
connected disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider, 11 Vet. App. at 182, citing Mitchem, 9 Vet. App. 
at 140.

The separate issue of entitlement a TDIU is inextricably 
intertwined and the proposed development will encompass that 
issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[the adjudication of claims that are inextricably intertwined 
is based upon the recognition that claims related to each 
other should not be subject to piecemeal decision-making or 
appellate litigation].

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any outstanding medical records pertaining 
to treatment or evaluation of his 
sciatica, small intestine resection 
residuals, need for aid and attendance or 
unemployability during the period of these 
claims or the identifying information and 
any necessary authorization to enable VA 
to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, claims folders should be 
forwarded to the physician who conducted 
the January 2005 examination or another 
appropriate physician with appropriate 
expertise.  The claims folders must be 
made available to and reviewed by the 
physician.  The reviewing physician should 
express an opinion as to whether the 
veteran currently has bowel and/or bladder 
incontinence.  With respect to any such 
incontinence, the physician should express 
an opinion as to whether there is at least 
a 50 percent likelihood that it was caused 
or permanently worsened by the veteran's 
service-connected small intestine 
resection residuals and/or his sciatica.  

The reviewing physician should also render 
an opinion as to whether the veteran's 
service-connected disabilities alone, 
without consideration of non-service-
connected disabilities, render him unable 
to dress himself, to keep himself 
ordinarily clean and presentable, to feed 
himself (through loss of coordination of 
upper extremities or through extreme 
weakness), to attend to the wants of 
nature; whether they result in incapacity, 
physical or mental, which requires care or 
assistance on a regular basis to protect 
the claimant from hazards or dangers 
incident to his daily environment; or 
whether they necessitate frequent 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
his particular disabilities cannot be done 
without aid.  

The reviewing physician should also 
express an opinion as to whether the 
veteran's service-connected disabilities 
require that he remain in bed. 

If the reviewing physician determines that 
an examination of the veteran is 
necessary, such examination should be 
scheduled.  However, in light of the 
veteran's physical limitations, an 
examination should only be conducted if an 
adequate opinion cannot otherwise be 
rendered.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


